Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant's submission filed on 11/12/20 has been entered.  Claims 10, 18-20 are canceled.  Claims 1-9, 11-17 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 11-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “--wherein a first edge of the first print head is aligned with a corresponding first edge of the second print head with the second print head situated above the channel and the first print head situated below the channel” 
“ensuring that wherein the second print head can only engage the label in the adhesive-free area based on an alignment of the first print head and the second print head, a first length of the first print head, a second length of the second print head, a label length for the label, and locations of the adhesive-free area and the adhesive area on the label;”
There appears to be no support in the specification for the limitations.  Applicant is invited to highlight and possibly quote the paragraphs where such support might be found.
Claim 12 recites similar limitations.  Therefore claims 12-17 are rejected under the same rationale.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “ensuring that wherein the second print head can only engage the label in the adhesive-free area”.  It is unclear whether the language was meant to be “ensuring that the second print head can only engage the label in the adhesive-free area”,  or “ensuring that the second print head can only engage the label in the adhesive-free area”.  

Claim 3 has been amended.  The rejection is withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Keeton (2009/0169282 A1), in view of Raming (2014/0267477 A1), in further view of McCallum et al. (2013/0293640 A1) 
Re-claims 1, 2, Keeton discloses a printer for printing on two sides of a label, the printer comprising: 
-a first print head to print on a first side of the label; -a second print head [ ] to print on a second side of the label (see e.g. paragraphs 0028, 0026, 0029 - Referring to FIG. 15, the two-sided thermal printer comprises a first print head assembly 1510, a second print head assembly 1520  ----The hybrid two-sided direct thermal and thermal transfer printer uses direct thermal printing to print on one side of a label and thermal transfer printing to print on the other side of the label. --- As the label 10 passes through the printer, the first and second print heads 1550 and 1560 selectively heat the two sides of label 10 to perform printing operations. More particularly, first print head 1550 performs printing operations on a side of label 10 indicated by an arrow 3 and second print head 1560 performs printing operations a side of label 10 indicated by an arrow 4).
-the second side opposite the first side and including an adhesive area and an adhesive-free area (see e.g. fig. 2, fig. 3, paragraph 0035 FIG. 3 illustrates a second surface 302 of the label 100. The second surface 302 includes a wet adhesive portion in the form of a tacky strip 310 of heat-activated adhesive material that has been activated by, for example, a thermal print head of a two-sided thermal printer such as print head 1550 or 1560 illustrated in FIG. 15.)
-and wherein the second print head is configured to print on the second side in the adhesive-free area of the label (see e.g. fig. 4, paragraphs 0036-0038 -The illustrated second surface 402 can be formed by covering a portion of the first surface 108 of the substrate 102 with a print layer and covering some or all of the remaining portion of the first surface 108 of the substrate 102 with a heat-activated adhesive that is dry and non-tacky prior to activation. Then some or all of the print layer covered portion and/or the heat-activated adhesive covered portion can be activated by a thermal print head of an associated thermal printer such as that illustrated in FIG. 15. --- to image some or all of the print layer to, for example, print text in the form of nutritional information.. -0036-A first thermal print head such as print head 1550 of a double-sided thermal printer can print on the first surface 202 of the receipt while a second thermal print head such as print head 1560 activates the second surface 302 of the receipt.)
The Examiner notes that different portions of the label can be printed on, including the adhesive-free area.
Keeton does not explicitly teach the following limitation. 
However, Raming discloses -a controller on the printer and wherein the controller is configured to determine when a predetermined length of the label is reached, and, in response to the predetermined length being reached, to stop the channel from propelling the label through the channel and to provide the label to the cutter that is internal to the printer to automatically cut the label from a roll of labels fed into the printer (see e.g. paragraphs 0045 - 0047 - For instance, the station 30 could be programmed to feed the continuous web a predetermined length and then cut the label 32 to the predetermined length, with the station 30 being operable to cut multiple labels 32 to the same predetermined length. The cutter 26 is operably coupled to a controller of the printer 24 so as to be electronically controlled by the printer 24). 
With respect to the following limitation: “a cutter that is internal to the printer”, Raming teaches -The illustrated cutter 26 is mounted externally to the duplex printer 24, but could be an integral component of the printer 24 without departing from the scope of the present invention. (see paragraph 0047).  Therefore Raming clearly anticipated an internal cutter.
Wherein the second print head is to print on the second side in the adhesive area, wherein the second print head is shorter than the first print head, wherein the first print head is longer than the second print head; and wherein a first edge of the first print head is aligned with a corresponding first edge of the second print head with the second print head situated above the channel and the first print head situated below the channel (see e.g. paragraphs 0072, 0044-the heads being aligned along the web path on opposite sides of the label web). --the duplex printer 24 includes upper and lower print heads positioned within the printer housing 114 for printing indicia on corresponding top and bottom faces 46,48. -- the printer 24 could have one type of print head that serves as the upper print head to print the top face 46 and another type of print head spaced below the upper print head and serving as the lower print head to print the bottom face 48.)
--ensuring that wherein the second print head can only engage the label in the adhesive-free area based on an alignment of the first print head and the second print head, a first length of the first print head, a second length of the second print head, a label length for the label, and locations of the adhesive-free area and the adhesive area on the label; (see e.g. paragraphs 0016, 0025-0028, 0008, 0073, 0044 -The printable region 62 could also be defined as another area of the adhesive-free region 58. -- the printable region 62 determines the location of the lower print head and where the lower print head prints along the label web.  --0008-The duplex printer broadly includes a printer frame and a pair of print heads. The printer frame presents a web path along which the label web is permitted to pass longitudinally through the printer in a feed direction. The print heads are supported relative to the printer frame and are arranged to print respective sides of the label web as the label web makes a single pass along the web path. A first one of the print heads is shiftably mounted relative to the printer frame for movement into and out of a printing position, in which the first one of the print heads is operable to print within a respective one of the printable regions. The first one of the print heads is selectively shifted out of the printing position so as to avoid contact with the exposed adhesive during label web advancement.  0073- For instance, the printer 24 could have one type of print head that serves as the upper print head to print the top face 46 and another type of print head spaced below the upper print head and serving as the lower print head to print the bottom face 48. Furthermore, multiple types of print heads could be used to print either the top or bottom faces 46,48). ----the duplex printer 24 includes upper and lower print heads positioned within the printer housing 114 for printing indicia on corresponding top and bottom faces 46,48. The label roll 22 is rotatably supported by a frame (not shown) adjacent the form inlet 116a of the duplex printer 24.)
The Examiner notes that one of the print heads is prohibited from  printing of the exposed adhesive.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Keeton, and include the steps cited above, as taught by Raming, in order to effectively print both sides of a linerless label construction without restricting label advancement through the printer. (see e.g. paragraph 0005).
Keeton, in view of Raming, do not explicitly disclose the following limitation. 
However, McCallum et al. disclose The first and second inkjet printheads are preferably mounted in a sheet medium transport mechanism for presenting a first surface of the sheet medium to the first inkjet printhead and for presenting a reverse surface of the sheet medium to the second inkjet printhead. Preferably, the transport mechanism is operable to constrain media transported therethrough to an S-form locus the S-form locus having first and second generally horizontal spans for transporting the media successively in opposite direction with the media turned between the first and second spans, the first printhead positioned to print on media transported at the second span and the second printhead positioned to print on media transported at the first span. -- During their passage through the transport mechanism 20, the cut sheets 22 are printed on both sides--so-called duplex printing--with a first surface of the sheet printed at the printing station 27 and the reverse surface of the sheet printed at the printing station 26.)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Keeton, in view of Raming,  and include the steps cited above, as taught by McCallum et al., in order to effect double sided printing onto cut paper sheets or a paper web; to improve image quality, to improve the handling of printing materials (see e.g. paragraphs 0002, 0019).
Re-claims 4, 5 Keeton discloses a printer, wherein the first and second print heads are thermal print heads; wherein the printer includes a toggle to activate the second print head, wherein the second print head is to print on the second side only when the second print head is activated (see e.g. s 0022, 0023, 0060 - the thermal printer is a two-sided thermal printer capable of simultaneously or sequentially printing and/or activating adhesive on one or both sides of a heat-activated linerless label. -- The thermal printer can perform this printing and activation by selectively heating targeted portions of the label using one or more thermal print heads. Thermal print heads can be programmed to heat only specific portions of a heat-activated linerless label, and therefore thermal print heads can selectively activate adhesive portions of the label in any desired shape or pattern).
Claim 12 recites similar limitations as claim 1 and is therefore rejected under the same arts and rationale.
Claims 3, 6, 7, 8, 11, 13, 14, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Keeton (2009/0169282 A1), in view of Raming (2014/0267477 A1), in further view of McCallum et al. (2013/0293640 A1), and further in view of Schuller (2010/0327058 A1).
Re-claims 3, 6, 7, 8, 11, Keeton, in view of Raming, in view of McCallum et al., do not explicitly disclose the limitations as claimed.
However, Schuller discloses - a printer wherein the printer is integrated into a point of sale (POS) device (see e.g. paragraphs 0009, 0020 -a method for controlling an in-store label coupon printing system involves providing an in-store label printing mechanism---A stored discount amount associated with the coupon bar code is provided in at least one of an in-store point-of-sale computer system memory and a store computer system memory)
-a printer wherein the label includes a preprinted area (see e.g. paragraph 0009-each label including a pre-printed coupon bar code on a rear surface portion thereof); --wherein the first print head is to print on the first side of the label in the preprinted area; -wherein the first print head is to print on the first side of the label in an area other than the preprinted area (see e.g. paragraph 0030 -Label structure 90 includes a front face 92 having a store name/logo 94 pre-printed thereon, a central region 96 defined by a separation line 98 and a lower region 100 defined by the edges of the label and separation line 102. Separation lines 98 and 102 may be formed by any known means including perforation or other weakening of the base paper. The region between store name/logo 94 and the separation line 102 will be used during a printing operation of the scale system to print name and price information and/or product bar code for the specified product to which the label is to be attached. The region below separation line 102 will be used during a printing operation of the scale system to print the message information for the predetermined product. In this regard, the lower region may include a pre-printed name and/or design element of the predetermined product in region 104, with the selectable message then being printed to the right of region 104); ---wherein the label includes a food wrapper configured to securely contain food (see e.g. paragraphs 0032-an adhesive composition is provided for securing the label to a product package).. I
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Keaton, in view of Raming, in view of McCallum et al., and include the steps cited above, as taught by Schuller, in order to allow the labels to be selectively controlled by the different parties (see e.g. paragraph 0008).
Re-claim 13, Keeton does not disclose a printer printing on the first side of the label includes printing on the first side of the label using a Self-Service Terminal (SST). However, those limitations are considered obvious variations of Keeton and Schuller for the following reasons: Keeton discloses a two-sided thermal printer with a first print head assembly 1510 and a second print head assembly 1520 (see e.g. fig. 15, paragraph 0028).  Furthermore, Keeton discloses “various details have been omitted from the description of the basic two-sided thermal printer illustrated in FIG. 15. Additionally, various modifications could be made to the printer without changing its basic function. Nevertheless, the description of the printer provides context for understanding some embodiments of the invention” (see e.g. paragraph 0030). Schuller discloses a point-of-sale POS computer system 24 which is utilized for customer checkout (see e.g. paragraph 0020).  The point of sale could be a Self-Service Terminal. 
Claim 14 recites similar limitations as claim 6 and is therefore rejected under the same arts and rationale.
Re-claim 16, Keeton, in view of Raming, in view of McCallum et al., do not explicitly disclose the limitations as claimed.
However, Schuller discloses a method wherein printing on the second side of the label includes printing on the second side of the label in the area without the adhesive component (see e.g. paragraphs 0031, 0032). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Keaton, in view of Raming, in view of McCallum et al., and include the steps cited above, as taught by Schuller, in order to allow the labels to be selectively controlled by the different parties (see e.g. paragraph 0008).
Claim 17 recites similar limitations as claim 11 and is therefore rejected under the same arts and rationale.
Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Keeton (2009/0169282 A1), in view of Raming (2014/0267477 A1), in view of McCallum et al. (2013/0293640 A1), in view of Schuller (2010/0327058 A1), in further view of Official Notice (as evidenced by Keeton).
Re-claim 9, Keeton, in view of Raming,  in view of McCallum et al., in further view of Schuller do not disclose a printer wherein the preprinted area includes information printed in color and the first and second print head are to print in black. 
However, Official Notice is taken that it is old and well known in the art to have print heads with different sizes and also use different colors on different sections of a label in order to highlight certain messages or customize the label.  For example, Keeton discloses that most labels include indicia in the form of text and/or graphics (symbols, logos, bar codes, and the like), labels may simply include indicia by exhibiting a color (see e.g. paragraph 0001).  
Claim 15 recites similar limitations as claim 9 and is therefore rejected under the same arts and rationale.
Response to Arguments
Applicant’s arguments with respect to the action dated 2/11/21 have been considered but are not persuasive.
The rejection has been revised based on the amendments.  Although support for the amendments have not been found, the combination of the references cited in the new rejection anticipates the limitations as claimed.  The arguments regarding Walmsley are now moot.  

Please note: Applicant has not properly traversed the Official Notice.  Therefore, the common knowledge or well-known in the art statement above is taken to be admitted prior art and the Official Notice is maintained and is final.  Please see MPEP 2144.03.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a) Drake et al. (5572244)
b) Nicoloff, Jr et al. (5971524) 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LUNA CHAMPAGNE/
Primary Examiner, Art Unit 3627


February 26, 2021